Title: To James Madison from James Monroe, 26 October 1788
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Octr. 26. 1788.
My professional duties have taken me from the political scene here, so that I have it not in my power yet to give you any thing in that line of moment. On monday I shall take my seat in the house & soon become in some measure acquainted, I suppose, with the views of parties. Carrington, with whom I was in compy. a few minutes yesterday, complains of a decision of the house by which he was excluded under his late election from his seat. The majority I understand was great & from its complexion suspect he has suffer’d his wishes to influence his judgmt. The merits of the cause I know not & only judge from external circumstances.
The conduct of Congress respecting the missisippi appears to me to be right. Their opinion so far as it goes may have some influence on the new govt. They only however say they never intended to surrender the right & that they think such a measure improper. A temporary forbearance falls not under their exception either as having been propos’d or as inexpedient: and this I think equally pernicious as it may affect the form of the confederacy.
I inclose you a letter for Mr. Jefferson & likewise one for my brother in Edenburgh: be so kind as forward them by the packets.
I have lately clos’d a bargain with Colo. Nicholas for his property in Charlotte-ville & 800 acres contiguous to it, within one mile. The buildings stand on an acre & part of a 2d in town & are valuable. They cost him 2090£ & materials on hand & are worth above 100£. The land is good for farming & is the only wood-land contiguous. I am to give 2500£ payable in lands in the western country to be valued by Marshall & others there, as such lands wod. sell upon two years credit. With condition that if I dislike the valuation I may keep the land & pay the money upon six years credit, paying interest after the expiration of one year. I consider this as an exchange of property only. It may be more productive for the present. I shall not move to it I believe; but feel a pleasure in having it in my power to take a residence so convenient to Mr. Jefferson when it may suit me. I am dear Sir very respectfully yr. friend & servt
Jas. Monroe.
